By JUDGE HERBERT C. GILL, JR.
I have reviewed the memoranda filed in this case following the ore terns hearing this morning. It is my opinion that pursuant to Va. Code Section 8.01-400.2 only the client of the social worker can assert the privilege. Ms. Morouse had a counselor-client relationship with Larry Ring, and not with his wife, Brenda Ring. Therefore, Brenda Ring is not entitled to assert the privilege to prevent the deposition of Ms. Morouse. I have entered an order providing the deposition of Ms. Morouse should be taken before June 3, 1988.